DENY; and Opinion Filed February 9, 2017.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-00132-CV
                                      No. 05-17-00133-CV

                           IN RE SENRICK WILKERSON, Relator

                 Original Proceeding from the Criminal District Court No. 3
                                   Dallas County, Texas
                     Trial Court Cause Nos. F10-01183 and F10-01184

                             MEMORANDUM OPINION
                         Before Justices Bridges, Fillmore, and Schenck
                                  Opinion by Justice Schenck
       Before the Court is relator’s January 30, 2017 “motion for nihil dicit default judgment” in

which he requests that the Court order the trial court to issue a bench warrant to transport the

relator to Dallas County so that he can attend an evidentiary hearing that has not yet been

scheduled and to appoint counsel. We treat relator’s motion as a petition for writ of mandamus.

       To be entitled to a writ of mandamus in a criminal case, the relator must show that (1) he

has no other adequate legal remedy to redress his alleged harm and that (2) what he seeks to

compel is a ministerial act, not involving a discretionary or judicial decision. State ex rel. Young

v. Sixth Jud. Dist. Ct. of App., 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding).

The relator also must provide the court with a record sufficient to establish his right to

mandamus relief. TEX. R. APP. P. 52.3(k), 52.7(a). Relator has not established his right to

mandamus relief.
      Accordingly, we deny the relief requested.




                                                   /David J. Schenck/
                                                   DAVID J. SCHENCK
                                                   JUSTICE


170132F.P05




                                            –2–